UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event Reported): October 24, 2013 Moneygram International, Inc. (Exact Name of Registrant as Specified in Charter) Delaware 1-31950 16-1690064 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 2828 N. Hardwood Street, 15th Floor Dallas, Texas (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (214) 999-7552 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On October 24, 2013, MoneyGram International, Inc. (the "Company") issued a press release reporting financial results for its third quarter ended September 30, 2013. A copy of the press release is furnished herewith as Exhibit 99.1. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description of Exhibit Press release dated October 24, 2013. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Moneygram International, Inc. By: /s/ W. Alexander Holmes Name: W. Alexander Holmes Title: Executive Vice President and Chief Financial Officer Date: October 24, 2013 EXHIBIT INDEX Exhibit No. Description of Exhibit Press release dated October 24, 2013.
